Citation Nr: 1737461	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-33 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to restoration of a 10 percent rating and for an increased rating in excess of 10 percent for right knee instability, status post anterior cruciate ligament repair, currently evaluated as 10 percent disabling prior to October 2011 and as zero percent (noncompensable) from October 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army as a logistics specialist from January 1978 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was transferred to Providence, Rhode Island.

The Veteran testified at a hearing before a Veterans Law Judge in Washington, DC in April 2017; a transcript of the hearing has been associated with the record.

The only issue currently on appeal is a reduced rating claim for the right knee, as listed above.  The Veteran had initially made an increased rating claim for his service-connected degenerative joint disease of the lumbar spine.  However, the Veteran, on his November 2012 VA Form 9, only appealed a denial of service connection for sleep apnea (which was subsequently granted) and his right knee instability.  The Veteran also initially had a claim for a separate increased rating for claim for the right knee.  In a November 2012 letter, the Veteran's representative reported that the Veteran did not wish to appeal that rating.


FINDINGS OF FACT

1.  The rating decisions in which the RO reduced the rating for right knee instability from 10 percent to 0 percent (noncompensable) disabling and the September 2012 SOC and the December 2016 SSOC issued after the Veteran initiated an appeal of that action, reflect that the RO failed to consider the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions. 

2.  Instability of the right knee has been manifested by objective and lay evidence equivalent of no more than slight impairment.


CONCLUSION OF LAW

The RO's reduction of the rating for service-connected for right knee instability from 10 percent to zero percent (noncompensable), effective from October 2011, was not in accordance with law and restoration of the 10 percent rating from that date is warranted; the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.34, 4.1, 4.2, 4.3, 4.7, 4.72, Diagnostic Code (DC) 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Restoration of 10 percent rating

The Veteran is challenging the rating reduction from 10 percent to 0 percent (noncompensable) for right knee instability, effective from October 2011.  The reduction decreased the combined rating from 80 percent to 70 percent in October 2011.  See 38 C.F.R. § 3.105(e).  

The circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  When VA contemplates reducing an evaluation for a veteran's service-connected disability or disabilities, it must follow specific procedural steps prior to such reduction.  38 U.S.C.A. § 5112 (b)(6); 38 C.F.R. § 3.105(e), (i).   For reductions in rating to be properly accomplished, specific requirements must be met regarding notice, demonstration of material improvement, and consideration of the provisions of 38 C.F.R. § 3.344.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  When a RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

In a rating reduction case, such as this one, where the rating has been in effect for more than five years, three questions must be addressed.  38 C.F.R. § 3.344(a); Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); see also Brown, 5 Vet. App. at 417 (holding that the five-year period in § 3.344(c) is to be measured from the effective date of rating not from date of RO decision assigning that rating).  First, a rating reduction must be based upon a review of the entire recorded history of the condition, to ascertain whether the evidence reflects an actual change in the disability.  Brown, 5 Vet. App. at 420-22 (quoting § 3.344(a)).  Second, whether the examination report reflecting such change are based upon thorough examinations.  Id.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.  Additionally, in cases in effect for longer than five years, "[r]atings on account of diseases subject to temporary and episodic improvement . . . will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  Id. 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effected the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  VA regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). 

A claim must be resolved in a veteran's favor, unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421 (quoting Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990)).

As a preliminary matter, the notice requirements in this case were meant.  See December 2010 letter.  The RO has meant the statutory requirements under 38 C.F.R. § 3.105.  

However, for the reasons stated more fully below, the RO did not consider or apply the appropriate regulations in this case.  Specifically, the § 3.344 was not appropriately considered.

The Veteran underwent anterior cruciate ligament reconstruction for a right knee injury in service.  In a February 2005 examination, a VA contractor reported that the Veteran complained of right knee instability and decreased range of motion and that the knee easily shifted out of place during flare-ups.  The examiner noted that there was locking pain noted on the right knee.  X-ray of the right knee noted surgical changes from ligamentous repair.  Objective examination noted positive Drawer test.  The examiner found the Veteran had instability of the right knee joint.  Otherwise, the examination did not reveal additional relevant medical information regarding right knee instability.  A rating decision in September 2005 granted a 10 percent disabling rating for right knee instability status post right knee anterior cruciate ligament repair based on the February examination, effective January 2004.

The Veteran underwent a VA contractor examination in January 2009.  Veteran reported localized and aching pain with kneeling, running, and knee locking, generally occurring once a day and lasting one hour.  The right knee joint function was additionally limited after repetitive use because of pain, fatigue, and weakness, which had major functional impact.  There was crepitus, but no locking pain or genu recurvatum.  The anterior and posterior cruciate ligaments, medial and collateral ligaments, and medial and lateral meniscus stability tests were within normal limits.  Otherwise, the examination did not reveal additional relevant medical abnormalities regarding knee instability.

A May 2009 rating decision, reported that "[a] noncompensable evaluation is assigned[,] unless there is recurrent subluxation or lateral instability of the knee which is slight."  Based on the January 2009 examination, the RO found that the "findings do not support an evaluation of 10 percent for your current condition of right knee instability . . .  [f]ollowing a predetermination period, the combined evaluation will be reduced to 20 percent disabling."

An August 2009 rating decision noted that some improvement had been shown.  However, sustained improvement was required and, as only a single examination showed improvement, an evaluation of 10 percent for the right knee instability was continued and that an additional examination would be required to make a determination on a reduction.  The Veteran subsequently had this additional VA examination in November 2010.

A November 2010 VA contract examination noted history of weakness, stiffness, giving way, pain, and instability.  Veteran reported flare-ups two times a day, for about two hours with pain at a level 6 (1-10 scale) and a history of pain with prolonged standing or walking and inability to run.  Examination of the right knee found crepitus and right knee tenderness.  The anterior and posterior cruciate ligaments, medial and collateral ligaments, and medial and lateral meniscus stability tests were within normal limits.  X rays of the right knee showed status post ACL repair.  The examiner did not find instability, and there was no other abnormalities regarding knee instability noted. The examiner reported the effect of the right knee stability on the claimants usual occupation was knee pain with prolonged standing or walking, and the Veteran was unable to run.

A December 2010 rating decision recounted the January 2009 and November 2010 examinations and again proposed the assignment of a noncompensable rating.  The Veteran was properly notified of the rating reduction in a December 2010 letter.

A July 2011 rating decision reported that the VA examinations completed on January 2009 and November 2010 do not show any evidence of instability or subluxation and sustained improvement for this condition had been established.  A noncompensable evaluation was assigned effective from October 2011.  The Veteran was notified of the final decision in July 2011.

The Veteran filed a Notice of Disagreement to the noncompensable percent rating in September 2011.  An SOC, dated September 2012, was issued to the Veteran.  The SOC reviewed the January 2009 and November 2010 examination and reported no instability or subluxation of the right knee and that ligament stability tests were within normal limits.  It found that "[i]n the absence of any objective evidence of right knee instability entitlement to an evaluation in excess of 0 percent disabling for right knee instability status post anterior cruciate ligament repair is denied."

A July 2013 VA treatment note reported over past several years that the Veteran had right knee swelling, pain, stiffness, instability with hint of buckling, and no locking.  Medical history was "pain in both knees, far worse in right, swelling in right, [and] no loss of range of motion."  Physical examination showed "right knee: 1+ effusion, full rom. no laxity with v/v strain at zero and twenty, neg a/p drawer, pain, no click with mcmurray."  Examiner found "right knee pain s/p acl reconstruction with effusion and limitation in A[ctivities of] D[aily] L[iving]."

A September 2013 VA X-ray report for the right knee showed: 

There is moderate medial and mild lateral compartmental joint space narrowing on the right with associated osteophyte formation.  Additional degenerative change with osteophyte formation is noted in the patellofemoral compartment of the right knee.  Inferiorly projecting patellar enthesophyte is seen.  Small ossific density is noted along the posterior jointline of the knee medially and likely represents a loose body within the large Baker's cyst seen on MRI of the right knee done on the same date. A moderate size right knee joint effusion is seen.

A November 2013 VA treatment note reported that the Veteran complained of right knee symptoms, including pain, swelling and buckling.  Physical examination revealed positive crepitus, but no evidence of effusion or of instability.  X-ray and MRI showed posterior horn tear of the medial and lateral meniscus.  There was evidence of a large Baker's cyst.  There was also evidence of degenerative changes.

A January 2014 treatment note reported the right knee disability had worsened.  Veteran reported occasional feelings of giving way of the right knee and significant swelling and pain on a regular basis.  On examination, Drawer and Lachman tests were negative.  Pivot was negative, but with guarding.  Veteran reported some pain and a little bit of grinding with pivot shift testing.  Collateral knee ligaments were stable.  There was no finding of instability of the right knee.  There was minimal swelling and minimal joint line tenderness.  Examiner could not say whether ACL reconstruction or arthritis caused instability. 

The Veteran underwent another VA contract examination in June 2014, which showed evidence of painful and limited motion of the right knee.  The Veteran reported flare-ups of knees caused issues with walking.  There was no evidence of instability or patellar subluxation or dislocation.  Although, the June 2014 VA examination contained findings regarding both knees, the opinion provided was only for the left knee and not for the right knee.

A VA X-ray report dated November 2016 reported "Tiny osteophytes identified within the lateral compartment as well as patellofemoral joint.  Inferior patellax and distal site is noted.  Stable small posterior joint line ossific body.  Small right knee effusion is present."  Impression was moderate osteoarthritis degenerative changes of the right knee with mild interval progression.  An additional primary care note from the same month reported Veteran's reported his "knee swell[s] up and sometimes feels like giving way, [he] tries to walk [in such a way as] to protect his knee, [and] has numbness on the right thigh outer side going down below knee."  

A December 2016 SSOC, reported the 2014 VA examination and medical records, continued the noncompensable rating, as "a noncompensable evaluation is assigned unless there is evidence of recurrent subluxation or lateral instability of the knee which is slight."

At a Board hearing in April 2017, the Veteran reported continued issues with stability, cracking and grating of the right knee, wearing a knee brace, and knee swelling.  Veteran additionally reported a "hitch in my walk" and use of Motrin and ice on the knee.  The Veteran reported he could not run.  After sitting for a couple of hours, the Veteran had to steady himself before walking.  

None of the above rating decisions, the September SOC 2012, or the December 2016 SSOC included discussion of, or citation to, the applicable provisions of 
38 C.F.R. § 3.344.  The December 2010 and the July 2011 rating decisions made a determination of "sustained improvement" based on the January 2009 and November 2010 examinations, the RO did not consider whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life, nor did the RO adequately make a determination based on the whole record at the relevant stages of the rating decision and appeal.  Instead, the RO focused entirely on whether the Veteran had "recurrent subluxion or lateral instability" in VA examinations mentioned above.  Only the December 2016 SSOC even discussed other medical evidence outside of the VA examinations.  Even the SSOC did not consider the Veteran's knee stability's effects on conditions of life.  All the above decisions by the RO treated the claim more akin to one as a claim for increase and not as a reduction.  They did not consider of the provisions of § 3.344 outside of use of the term "sustained improvement" and did not address whether the VA examinations used as a basis for the reduction was as full and complete as the examination on which the 10 percent rating was established.  See 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320 (1995).  

The failure to consider and apply applicable provisions of 38 C.F.R. § 3.344 renders a rating reduction decision void ab initio, such an omission is in error, and is not in accordance with the law.  See Greyzck, 12 Vet. App. at 292 ("The Court [of Appeals for Veterans Claims] has consistently held that where a VARO reduces a veteran's disability rating without following the applicable VA regulations, the reduction is void ab initio."); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (holding "[w]here VA reduces the appellant's rating without observing applicable laws and regulations, the rating is void ab initio and the Court will set aside the decision as 'not in accordance with the law'.")(quoting Kitchens, 7 Vet. App. at 325).  As such, the Board finds a restoration of the prior 10 percent rating is warranted.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

Increased Rating

Turning to the issue of an increased rating, the Veteran also alleges that a higher rating for his knee instability is appropriate.  See April 2017 Board hearing.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The facts are the same as stated in the "restoration" section above. Throughout the rating period, there is no objective evidence at any time of moderate or severe instability, even though the Veteran wore a knee brace and reported issues with pain in the knee, walking, inability to run, prolonged sitting, swelling, buckling, occasional giving way, and grinding. The Board accepts the Veteran's reports of a feeling of instability but places greater probative weight on the clinical observations of the knee.   

The Board has considered the Veteran's lay reports.  Although he is competent to report such symptoms, we must consider both the lay evidence and the objective medical evidence.  Physical examination has shown symptoms relating to the knee, but all stability testing was within normal limits and revealed a history of no more than slight lateral instability.  While the Veteran's statements regarding his occasional instability and other knee symptoms, objective physical examination by health care specialists failed to show any clinical evidence of recurrent subluxation or lateral instability.  

Even accepting the Veteran's lay statements, the evidence only supports a finding of mild impairment.  For example, although the Veteran wears a brace, he reports the impact of his knee on his work as limited to "on occasions, I end up with a hitch, or almost falling, or the knee itself would swell" and he has to get up from his desk and walk around occasionally to reduce pain.  See April 2017 Board hearing.  He is also able to walk around his neighborhood.  Id.  Additionally, the only other impact is difficulty in driving long distances.  Id.  Therefore, the preponderance of the evidence, therefore, is against the assignment of a disability rating in excess of 10 percent, based on findings equivalent to slight knee impairment under Diagnostic Code 5257.


ORDER

The 10 percent rating for right knee instability is restored effective October 2011; an increased rating in excess of 10 percent is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


